Title: To George Washington from Roger Alden, 8 February 1781
From: Alden, Roger
To: Washington, George


                        
                            
                                c.8 February 1781
                            
                        
                        Since I have had the Honour of serving in the Army under Your Excellency’s command, my satisfaction has been
                            equal to my appointments. Such is my present situation, that a regard to my future Happiness, now impels me to ask a
                            Dismission.
                        To a Mind, not flattered by Success, nor depressed with Misfortunes, the small concerns of others may appear
                            trifling—this would make a particular detail of my feelings, and circumstances, disgusting.
                        Was I possessed of a fortune to bear the Expences—A Constitution to endure the fatigues, and an Heart to
                            withstand the Temptations, incident to the Life of a Soldier, perhaps my Vanity is so great, that it might induce me to
                            give my Ambition the Appearance of Patriotism—but I cannot do such Violence to my feelings, as to sacrifice my Happiness
                            to my Pride, or make a shew of Principles, which are not the Sentiments of my Heart.
                        Neither my Character or Influence is so important or necessary, that my Country will need my services, or the
                            Army require my Continuance. It is mortifying to quit an employment, to which a person is attached from Principle and
                            Affection, when it cannot be done with reputation. Tho my present determinations may be censurable, yet I hope all my past
                            conduct is not liable to the same Imputation. If not, a single mark of your Excellency’s Approbation, would do me more
                            Honour, and afford me more Satisfaction, than all the Distinctions and Emoluments my Country can give—but as I have no
                            Merit to boast, I have no favours or rewards to ask.
                        If my Request can be granted, it will be very acceptable, & acknowledged with Gratitude by Your
                            Excellency’s Most obedient Humble Servant
                        
                            R. Alden
                            Capn 2d Connect. Regt
                        
                    